EXHIBIT   1
        LIST OF SUPPORTING STATES AND GOVERNMENTAL AGE,NCIES




Thomas R. Delacenserie
President & CEO
Kentucky Lottery Corporation
1011 West Main St.
Louisville, KY 40202

Wanda Young Wilson
Chief Operating Officer & General Counsel
Tennessee Education Lottery Corporation
26 Century Blvd., Suite 200
Nashville, TN 37214

Kevin Hall
Executive Director
Virginia Lottery
600 East Main Street
Richmond, VA232l9

Lawrence G. Wasden
Attorney General of Idaho
Counsel for Idaho Lottery
P.O. Box 83720
Boise, ID 83720-0010

Thomas J. Donovan, Jr.
Vermont Attorney General
Office of the Attorney General
Counsel to the Vermont Lottery
109 State St.
Montpelier, VT 05609-l 001

Jim Hood
Attorney General
State of Mississippi
P.O. Box 220
Jackson, MS 39204-0220

Gerald S. Aubin, Director
Rhode Island Department of Revenue, Division of Lottery
1425 Pontiac Avenue
Cranston, RI 02920
Karl A. Racine
Attorney General for the District of Columbia
Robyn R. Bender
Deputy Attorney General
Public Advocacy Division
441 4th St., N.W.
V/ashington, D.C. 20001

Benjamin T. Spangler (NC Bar# 44813)
Assistant Attomey General
North Carolina Department of Justice
Attorney for North Carolina Education Lottery
114 V/. Edenton Street
Raleigh, NC 27603

Thomas A. Seaver
Sr. Director
Colorado State Lottery Division
212 W .3rd Street
Pueblo, CO 81003

Kathleen Jennings
Attorney General of Delaware
Julie M. Donoghue
Deputy Attorney General
Counsel to the Delaware Lottery
Department of Justice
Carvel State Building, 6th Floor
820 N. French St.
V/ilmington, DE 19801

Kevin G. Clarkson
Attorney General
State of Alaska Department of Law
